Appeal from an order of the County Court, Fulton County, denying the defendant’s'motion for a writ of error coram, nobis. The defendant-appellant had pleaded guilty to an indictment charging him with forgery in the second degree in that “ with intent to defraud, [he] did feloniously erase, alter and forge a certain instrument and writing consisting of a 1949 commercial motor vehicle registration No. 587273, issued to said defendant by the State of New York” and he was sentenced for that crime. The defendant-appellant admits the commission of the act charged but he contends that he could properly have been prosecuted only for a misdemeanor in violation of subdivision 8 of section 70 of the Vehicle and Traffic Law. The Vehicle and Traffic Law provision specifically provides that one “ who, im&er circumstances not amounting to forgery, shall wilfully alter a number plate, or make a material alteration in a certificate of registration or license ” shall be guilty of a misdemeanor (italics supplied). The indictment in this case charged that the alteration had been made with an intent to defraud, under circumstances amounting to forgery (Penal Law, § 887). The defendant’s conviction of the crime of forgery upon his plea of guilty to the indictment was proper. Order appealed from unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.